Title: Donald Fraser to Thomas Jefferson, 14 September 1814
From: Fraser, Donald
To: Jefferson, Thomas


          Sir— New York Septr 14th 1814.
          Permit me to present for the Honour of Your acceptance, a copy of a small work which I recently published—The Benevolence of your Disposition, will induce you to pardon the freedom of the following communication—I have two Sons in the U. States army—The eldest, Donald, is now aid to Genl Porter, at Fort Erie, he was also, aide camp to Genl Pike &
			 carries his Sword & pistols, presented to him by Mrs Pike—He’s been twice wounded,
			 at the Capture of “Little York” & “Fort George”
			 My youngest Son, Upton, Sheridan, Fraser is a Subaltern in the 15th Regt.—
          Having lost by misplaced confidence & villainy—the fruits of nearly a whole life of arduous industry I’m now, comparatively, poor.—At Sixty years of age—my means of support being the small emolluments derived from a circulating Library, which is very un-productive at present; as fighting is more necessary than reading at the present Crisis—I am Desirous to obtain the appointment of a Chaplain to some Brigade in the army—When I arrived in this country forty years ago, I preached in New England—received a liberal Education—& humbly conceive that I’m competent to Discharge the Duties of a Chaplain—Tho, I may not be able to Deliver a Theological Discource, I trust that I can
			 impress upon the minds of the Soldiery patriotic Sentiments & moral injunctions—Will you have the Goodness to solicit the worthy President of the U. States or Secretary of war, to Grant me the Desired appointment?—
          I have the Honour to be, with great regard for your talents and character, Sir, your humble ServantDonald Fraser Senr 
        